DETAILED ACTION
Status of Application
	Receipt of the Claim set, filed on 9/22/2020 is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy (US 20160303052 A1).
 	Regarding claims 1, 3-11, and 18, Fahmy is drawn to nanoparticulate compositions (abstract). Fahmy discloses nanoparticulate compositions with active agents [0009], such as cucurbituril [0033]. Fahmy discloses a method to produce a free-
 	Fahmy discloses the composition can comprise polyanhydrides [0065]; and discloses the composition can comprise polysaccharides such as amyloses and cyclodextrins [0218].
 	Fahmy does not explicitly disclose each of the components of the composition in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fahmy, to arrive at the instant invention. 
One of ordinary skill in the art would have been motivated to do so because Fahmy discloses a nanoparticulate composition comprising cucurbituril (abstract; [0033]).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

	Claims 2 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20060251725 A1).
 	Regarding claims 2 and 12-17, Kim is drawn to nanoparticles prepared by the aggregation of cucurbituril derivatives and having a particle size of 1 to 1,000 nm, and a pharmaceutical composition in which a pharmaceutically active substance is loaded into the nanoparticles (abstract).
 	Kim discloses nanoparticles including a cucurbituril derivative [0024], discloses a method of preparing the nanoparticles [0026], and discloses a method of preparing the pharmaceutical composition [0027].
 	Kim discloses after dispersing the reaction solution containing the cucurbituril derivative with water, the organic solvent is removed by distillation with heating above the boiling point of the organic solvent. When the reaction temperature is reduced to room temperature after the removal of the organic solvent, an emulsion is created. Optical microscope, scanning electron microscope, or transmission electron microscope analysis reveals nanoparticles with a particle size of 1 to 1,000 nm [0054].
 	Kim does not explicitly disclose each of the components of the composition in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, to arrive at the instant invention. 
 	One of ordinary skill in the art would have been motivated to do so because Kim discloses nanoparticles formed by the aggregation of cucurbituril derivatives, a pharmaceutical composition in which a drug is loaded into the nanoparticles, and preparation methods thereof [0063], as an emulsion [0054].  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615